Per Curiam.
Plaintiff in error Lewis was convicted in the Municipal Court of Cheyenne Wells, Colorado, of violation of traffic ordinances of that city. Thereafter, he attempted to perfect an appeal to the county Court of Cheyenne County, but the county judge dismissed the appeal on the ground that Lewis had not complied with the applicable sections of C.R.S. ’53, 139-36, in effect at the critical time.
We have examined the record and find Lewis failed in at least four particulars to meet the requirements of the applicable statute. The trial court properly held it had no jurisdiction to entertain the appeal. National Motor Finance Co. v. De Marco, 132 Colo. 250, 287 P.2d 265; City and County of Denver v. Sheldon, 122 Colo. 446, 223 P.2d 618; Adams v. Decker, 50 Colo. 236, 114 Pac. 654.
The judgment is affirmed.